Citation Nr: 9933394	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  95-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an effective date earlier than September 15, 
1997, for a 70 percent evaluation for post-traumatic stress 
disorder.  

Entitlement to a disability evaluation in excess of 70 
percent for post-traumatic stress disorder.  

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder from March 31, 
1992.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in October 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, for additional development.  Following 
the requested development, the RO in June 1999 granted a 70 
percent evaluation for post-traumatic stress disorder, 
effective from September 15, 1997.  Because of the procedural 
posture in which this case is again before the Board, the 
Board has construed the issues as set forth on the title page 
of this decision.  

The Board notes that the RO in June 1999 also granted a total 
compensation rating based on unemployability, effective from 
September 15, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Since April 5, 1997, the service-connected post-traumatic 
stress disorder has been manifested by severe occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, but symptoms indicative of total incapacitation on a 
schedular basis have not been demonstrated.  

3.  Between March 31, 1992, and April 5, 1997, the veteran's 
post-traumatic stress disorder was manifested by a blunted 
affect, depressed mood, overproductive speech with a paranoid 
flavor, occasionally dressing in a full "cammo" uniform, 
anger and irritability, poor insight, disturbed sleep 
secondary to pain and nightmares of Vietnam, and a poor 
appetite, but no more than considerable social and industrial 
impairment was shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for post-
traumatic stress disorder, effective from April 5, 1997, have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic Code 9411 
(effective November 7, 1996).  

2.  The criteria for an evaluation in excess of 70 percent 
for post-traumatic stress disorder from April 5, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).  

3.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder between March 31, 1992, 
and April 5, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, 4.7, Diagnostic Code 9411 
(effective before and after November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for a nervous disorder was received in 
September 1979 and denied by a rating decision dated the 
following November.  The veteran was so informed in writing 
in December 1979 but did not initiate an appeal.  He reopened 
his claim for service connection for psychiatric disability 
on March 31, 1992.  Service connection for post-traumatic 
stress disorder was eventually granted by a rating decision 
dated in November 1996, and a 30 percent rating was then 
assigned under Diagnostic Code 9411, effective from March 31, 
1992.  The veteran disagreed with this evaluation in February 
1997, and a rating determination dated in April 1997 
increased the evaluation for post-traumatic stress disorder 
to 50 percent, effective from March 31, 1992.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by a notice of disagreement 
expressing disagreement with the initial rating award.  
Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation. . . . "  The 
distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The service-connected post-traumatic stress disorder has been 
evaluated under Diagnostic Code 9411 of the rating schedule.  
Effective November 7, 1996, VA revised the criteria for 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  In accordance with the 
Board's October 1998 remand, the RO has rated the service-
connected psychiatric disorder under both the old and new 
rating criteria and has furnished the old and new rating 
criteria to the veteran and his representative in statements 
of the case that are of record.  

Under the rating formula for neurotic disorders in effect 
prior to November 7, 1996, a 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment; a 
70 percent evaluation was for application when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and when psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent schedular evaluation required that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior; the individual 
must be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996).  

A 50 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation under the newly revised criteria 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation under the newly revised rating criteria requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411 (effective November 7, 1996).  



A.  Disability rating in excess of 70 percent for post-
traumatic stress disorder

Factual Background

The veteran underwent a VA psychiatric examination in 
December 1998, when it was indicated that the examiner had 
reviewed the claims file prior to the examination.  The 
examiner also reported that he had reviewed the veteran's 
clinic chart along with the claims file.  The veteran 
described flashbacks that he had when he first came back from 
Vietnam.  He noted that he still had periods of time when he 
would have cold sweats and become scared whenever he had 
certain stimulation's, such as if he smelled "JT4".  He also 
noted that he would begin to feel quite anxious and that his 
heart would begin to beat very rapidly.  He said that he had 
the sense that he wanted to get away from the situation and 
begin to look for his rifle.  He also claimed that he had 
similar situations whenever certain sounds of helicopters 
would be flying overhead.  He continued to have dreams of 
experiences he had while in Vietnam.  Often he would find 
that they were mixed with present day situations, such as 
when his daughter was in a dream and possibly in danger and 
he was trying to help her.  He said that he continually tried 
to avoid people and had been hospitalized at Rolling Hills 
Hospital the previous fall.  Although he was encouraged to go 
to group therapy, he did not want to, and he was quite 
concerned about being in a group.  He finally had to mingle 
more with the group, but his physician stated that he was 
"going to have to leave because he was scaring the other 
patients."  The veteran stated that he did not like to scare 
people and that that was not his intent but that he felt very 
agitated around others.  The veteran had had many jobs prior 
to having his last job as a truckdriver.  He was a welder but 
found that he would have to have more contact when employed 
in other jobs.  He found that he was able to be a truckdriver 
with very little contact with people.  He would drive solo 
and avoid people whenever possible.  When he came to a 
terminal, he would try to get them to place the paperwork in 
his car, hook up his rig, and just let him get out of there 
without having to be in contact with others.  He continued to 
avoid people in his day-to-day activities.  For example, his 
daughter would do the shopping for him and if he had to shop, 
he would go whenever there were small crowds or would wait in 
order to avoid contact with people and avoid attention to 
himself.  He typically did not like to get out around his 
house "because Orientals are around his house."  He noted 
that he moved frequently, about every six to eight months 
because he began to feel tense because of the people living 
around him.  He denied having difficulties with 
hallucinations, although he readily admitted that he was 
suspicious of people and felt very hypervigilant when he was 
around them.  

A mental status examination showed that the veteran was 
dressed in casual clothes and had long hair and a beard.  He 
wore a western hat and had good eye contact.  He had 
spontaneous speech and did not have disorganized speech.  
There was no indication of flattening of affect.  There were 
no indications of hallucinations or delusions.  He appeared, 
however, to be slightly agitated.  He was oriented in three 
spheres.  His perception was fair to good.  His judgment was 
good, and he was felt to be able to manage his own funds.  
Severe post-traumatic stress disorder was diagnosed on Axis 
I, but schizophrenia was not found.  Antisocial traits were 
diagnosed on Axis II.  The veteran's Global Assessment of 
Functioning (GAF) score on Axis V was 45.  The examiner was 
of the opinion that the veteran had severe social functioning 
problems as well as occupational problems that were separate 
from the physical problems that he had.  As there was no 
indication that he had schizophrenia, the examiner felt that 
his current GAF score was indicative only of his post-
traumatic stress disorder.  

The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  A GAF score of 45 indicates "serious 
impairment in social, occupational, or school functioning" 
such as few friends or an inability to keep a job.  

On VA psychiatric examination on April 5, 1997, the examiner 
reported that he had reviewed the claims file.  The veteran's 
chief complaint was that he could not stand to be around 
anyone.  He complained of nightmares, cold sweats, and an 
inability to get Vietnam off of his mind.  He claimed that 
these complaints had been present since returning from 
Vietnam.  The veteran claimed that the intensity of his 
complaints had increased since his last examination.  He 
reported that he stayed largely confined to his house and 
said that when it got too bad, he went into his room and 
closed the door.  He stated that he only slept about two 
hours at a time and got a total of four to five hours of 
sleep a night.  He said that when he was awakened, he was 
extremely frightened and covered with perspiration.  He was 
awakened by a nightmare of something in the war zone.  He 
kept his gun close at hand.  He said that the nightmares 
occurred three to four times a week.  The content of the 
nightmares, which were recurring, related to a "gook" having 
an assault rifle aimed at his aircraft.  The enemy soldier 
apparently opened up his rifle toward the plane and the 
veteran fired back.  Another recurring nightmare was of the 
time that an ammunition dump was blown up and a good friend 
was blown up very near the veteran.  Both of them were in the 
same hooch.  His friend bled to death while the veteran was 
trying to assist him.  The veteran was very frightened and 
had a recurring nightmare of that death.  He reported that 
although he had been seen in the mental hygiene clinic at a 
VA medical center several years previously for three years, 
he had received no treatment in recent years.  He reported 
that he had also been hospitalized at a VA medical center for 
three days when he "flipped out."  He stated that when seen 
at the VA medical center several years previously, 
electroconvulsive therapy was felt to be indicated, but he 
refused.  He was now married to his fourth wife and said that 
they had a good marriage.  He had two children.  He 
apparently drank heavily until seven years previously.  
Although he had been a truckdriver, he had been disabled 
since March 1989.  His interest was guns.  

On mental status examination at that time, the veteran was a 
casually dressed, thin male who was anxious, irritable and 
angry.  He had long hair and a long unkempt beard and 
mustache.  He had tattoos on both forearms.  He talked 
rapidly and was verbose; he had to be redirected several 
times to respond to direct questions.  He talked at length 
about having to appear a day previously before the Federal 
magistrate.  He apparently had had an appointment at the VA 
medical center and security caught him with a knife that was 
more than three inches long.  The veteran was coherent and 
goal-directed.  He had no delusions or hallucinations.  His 
mood was depressed, and his affect was flattened.  He was 
oriented in three spheres with no memory impairment.  The 
general and intellectual evaluation was low average.  The 
diagnostic impression on Axis I was post-traumatic stress 
disorder, which was previously diagnosed and rated 
30 percent.  It was felt to have mildly progressed.  Alcohol 
dependence in remission seven years, and continuous nicotine 
dependence, were also diagnosed.  A personality disorder with 
antisocial traits was diagnosed on Axis II.  The GAF score on 
Axis V was 45 to 50.  The examiner remarked that based on the 
evidence in the claims file and from the current evaluation, 
there appeared to have been some progression of the severity 
of the veteran's post-traumatic stress disorder.  The 
examiner noted that the veteran described increasing 
intensity and frequency of recurring, intrusive thoughts, 
remained socially isolated, and was having poor control of 
his aggressive impulses.  

Analysis

The Board is of the opinion that increased symptomatology 
warranting a 70 percent evaluation for post-traumatic stress 
disorder was initially shown on the VA psychiatric 
examination of April 5, 1997.  The findings on mental status 
examination, as well as the veteran's complaints and history, 
were essentially consistent from that date until the more 
recent evidence upon which the RO predicated the 70 percent 
evaluation currently in place.  The GAF scores have been, 
with one exception, relatively consistent.  

The RO rated the veteran 70 percent disabled under Diagnostic 
Code 9411 from the date of his admission to Rolling Hills 
Hospital on September 15, 1997, for treatment of his 
psychiatric complaints.  It is interesting to note, however, 
that his mental status examination at that time was, if 
anything, indicative of a less severe psychiatric impairment 
than his mental status examination on April 5, 1997.  
Moreover, his GAF score on Axis V in September 1997 was 
"35/55" without a diagnosis of any form of personality 
disorder on Axis II.  A depressive disorder, not otherwise 
specified, and chronic post-traumatic stress disorder were 
diagnosed on Axis I at that time.  This suggests that the 
veteran's GAF score was wholly due to his psychiatric 
impairment.  As his depressive symptoms cannot be 
disassociated from symptoms of his post-traumatic stress 
disorder, the GAF score essentially represents his impairment 
from his service-connected psychiatric disability.  

As symptomatology necessary for a 70 percent rating was 
initially shown when the veteran was examined on April 5, 
1997, a 70 percent evaluation is warranted from that date 
because that is when an increase in disability was factually 
ascertainable.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

However, the evidence does not demonstrate that a total 
schedular rating was in order at any time thereafter.  
Although the veteran's symptoms are undoubtedly severe, the 
manifestations of his post-traumatic stress disorder, by 
themselves, were not so totally incapacitating as to border 
on gross repudiation of reality with disturbed thought or 
behavioral processes such as fantasy, confusion, panic and 
explosions of aggressive energy associated with almost all 
daily activities resulting in a profound retreat from 
material behavior.  Under the rating criteria previously in 
effect, poor contact with other human beings may be 
indicative of emotional illness, but social inadaptability 
was to be evaluated only as it affected industrial 
inadaptability.  38 C.F.R. § 4.129 (effective prior to 
November 7, 1996).  See Karnas.  

It is notable that the VA examiner in March 1998 found the 
veteran's post-traumatic stress disorder to be manifested by 
continuing moderate social and industrial impairment and 
remarked that she did not see any change in his symptoms 
since his last rating examination.  A private psychological 
evaluation in August 1998 indicated a more severe disability 
picture.  The private examiner commented that the veteran's 
disability was much greater than the 50 percent rating then 
assigned by VA.  

The GAF score on VA examination in March 1998 was 60 
secondary to post-traumatic stress disorder, and a 
personality disorder with antisocial traits was diagnosed on 
Axis II.  However, a diagnosis was not entered on Axis II 
when the veteran was evaluated privately in August 1998.  The 
principle diagnoses on Axis I all related to post-traumatic 
stress disorder, which was described as severe.  The GAF 
score of 35 was felt to represent major impairment in several 
areas, including work, family relations, judgment, thinking 
and mood.  The mental status examination showed 
symptomatology significantly more severe than that reflected 
on the March 1998 rating examination, but that symptomatology 
was consistent with the criteria for a 70 percent evaluation 
under both the old and new criteria for rating mental 
disorders.  

However, the Board is of the opinion that the evidence of 
record on and after April 5, 1997, shows symptomatology 
supportive of no more than the 70 percent evaluation now 
assigned.  A total schedular evaluation under the rating 
criteria that became effective on November 7, 1996, requires 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting one's self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).  The symptoms for a total schedular 
evaluation from April 5, 1997, are simply not demonstrated, 
or even more nearly approximated, as a result solely of the 
veteran's post-traumatic stress disorder.  38 C.F.R. § 4.7.  
A total rating based on unemployability due to service-
connected disability under 38 C.F.R. § 4.16 involves factors 
that are not contained in the regular schedular standards.  
The issue of the appropriate schedular rating is the only 
issue now before the Board.  The Board concludes that the 
70 percent rating assigned, effective April 5, 1997, 
accurately reflects the degree of occupational and social 
impairment that can be attributed to the post-traumatic 
stress disorder, standing alone.  



B.  Disability rating in excess of 50 percent between 
March 31, 1992, and April 5, 1997

Factual Background

When the veteran was seen for the first time at the VA mental 
hygiene clinic in January 1992, it was reported that he had 
been referred for evaluation and treatment of anxiety 
problems.  He was then on no medications.  His complaints 
were of gastrointestinal symptoms over the previous three 
weeks.  Because upper and lower gastrointestinal series 
proved negative, his complaints were thought to be of 
psychological origin.  The veteran reported that he had these 
complaints episodically and suddenly.  He stated that he 
avoided crowded places such as shopping malls but that he had 
no fear of leaving home.  He had fears of heights, tunnels 
and bridges.  The onset of these attacks began while in 
Vietnam after his plane was shot down.  He had also developed 
a fear of flying since then.  He described his mood as tense 
and hyper all of the time.  He described his appetite as 
poor.  He denied any diurnal mood variation.  He expressed 
some wishes that he were dead but denied any suicidal 
ideation.  He did not have any history of suicide attempts.  
He got tearful on occasions.  His interest in intimacy had 
decreased.  The examiner stated that it was hard to discern 
if the symptoms were due to concomitant depression or to 
exacerbation in his post-traumatic stress disorder symptoms 
that tended to worsen yearly in the winter.  While he denied 
any drug abuse, he admitted to drinking 12 to 15 beers three 
to four times a week.  He reported that he had a startle 
response to sudden noises, had flashbacks at a rate of one a 
month, and had nightmares about once a week.  His sleep was 
very restless, and he fought in his sleep.  He slept two to 
three hours twice a day.  He had initial insomnia and severe 
middle insomnia.  Aviation fuel smells tended to trigger his 
flashbacks, and the veteran tended to avoid airports.  His 
panic attacks started after his plane was shot down in 
May 1969.  After he returned from Vietnam, he worked as a 
cross-country truckdriver.  He began having panic attacks 
while driving and had to pull off the road.  He began 
drinking excessively, and although he did not like the taste 
of hard liquor, he drank it because it helped his anxious 
mood.  His excessive drinking lasted for two years from 1975 
to 1977.  He still drank, but he now drank only beer, 
particularly when nervous.  The examiner stated that it was 
likely that some of the veteran's depressive symptomatology 
was also secondary to drinking.  He was strongly encouraged 
to cut down substantially on his drinking before starting his 
antidepressant treatment.  The diagnostic impressions were 
post-traumatic stress disorder; panic disorder with limited 
phobic avoidance; alcohol abuse.  Major depression was to be 
ruled out.  

When seen for the second time in the mental hygiene clinic in 
April 1992, the veteran reported that he used to drink to 
treat his panic attacks but noticed that these attacks had 
decreased in frequency since he stopped drinking.  However, 
he still had two to three panic attacks a week.  These 
attacks tended to be sudden or unexpected.  He still had 
nightly nightmares, and his sleep was severely disturbed.  He 
only got two to three hours sleep a night.  

On VA psychiatric examination in July 1992, the veteran 
complained of sleep disturbance, weight loss, nervousness, 
and an inability to get along with anybody.  He said that 
although he did not drink currently, he would have a beer if 
he went out to eat.  He had disturbed sleep and sometimes 
recalled having nightmares.  A lot of the time, he did not 
know what awakened him.  Some of his nightmares were about 
Vietnam.  He reported that he was irritable and depressed all 
of the time.  He indicated rather vague suicidal thoughts and 
vague homicidal ideation, reporting that he "might kill some 
gooks."  He stated that he thought that he had lost his drive 
and just did not want to do anything.  He said that when he 
was driving the truck, it really helped him.  He could get 
out there by himself and just lose everything.  He stated 
that he watched a little TV and had very few friends.  He 
said that he was alone most of the time.  He stated that he 
was moody.  He reported that he blew up easily.  He said that 
most of the time it was verbal, but he admitted that he had 
gotten physical at times.  Although he did not want to, he 
said that he thought about Vietnam a lot.  It was reported 
that he had been married three times.  He stated that he 
currently lived with a friend in his house but that the 
friend was rarely there.  He thus spent most of his time 
alone.  

On mental status examination, the veteran was tense and 
restless, but cooperative.  His responses were "rather 
stiff."  He answered questions relevantly, organized and 
expressed his thoughts adequately, and volunteered 
information that was pertinent.  He was somewhat evasive at 
times regarding his symptoms such as the contents of his 
nightmares.  His speech was of normal quality, though 
slightly pressured.  He was oriented in three spheres.  He 
complained of problems with concentration and recent memory.  
His thought content revealed depression of some depth with 
crying spells, suicidal and homicidal thoughts, and anxiety, 
some of which was fixated on his back and neck complaints.  
The examiner stated that he certainly showed increased 
irritability with low tolerance and at times perhaps poor 
control.  He was very sensitive to reminders of noises, 
smells, or the sight of Orientals.  He had brief flashbacks 
lasting for only a few seconds and had apparently not "lost 
it" during his flashbacks.  His sleep was disturbed by 
waking, often from nightmares.  He showed some tendency to 
hypervigilance.  The diagnoses were chronic post-traumatic 
stress disorder, which was felt to be relatively mild with 
depressive overlay; and chronic mixed personality disorder, 
which was felt to be moderately severe.  His incapacity was 
felt to be moderate as a result of his post-traumatic stress 
disorder.  

Analysis

The evidence of record thereafter until April 5, 1997, is 
relatively consistent with the clinical picture elicited on 
VA examination in July 1992.  The veteran's symptoms of post-
traumatic stress disorder during this period are not shown to 
be productive of any more than considerable social and 
industrial impairment.  His incapacity due to the symptoms 
that examiners associated with his post-traumatic stress 
disorder was characterized as moderate.  Although he had a 
moderately severe personality disorder, compensation benefits 
are not payable for personality disorders as such.  38 C.F.R. 
§ 3.303(c) (1999).  It is inferable from the evidence that 
the symptomatology that may be considered in arriving at the 
service-connected evaluation warrants no more than a 
50 percent evaluation between March 31, 1992, and April 5, 
1997.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (Board has fact-finding authority to assess the quality 
of the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  

It is pertinent that on a VA mental status examination in 
September 1996, the veteran was described as a thin middle-
aged male with a full "cammo" uniform, including the cap, 
shirt, pants, and boots.  He had a long ponytail with long 
hair, and a full beard.  They were all neatly kept.  He was 
dressed neatly.  He was cooperative, goal-oriented, and 
oriented in three spheres.  He was felt to be a little 
overproductive.  There was a faint odor of old alcohol.  He 
was pleasant enough.  He could organize this thoughts and 
express himself reasonably.  His speech was normal, and his 
affect was rather blunt with his mood mildly down.  The 
examiner did not detect any psychosis, delusions, 
hallucinations or organicity.  Some of his comments had a 
paranoid flavor.  His intellect was low average, but his 
memory was reasonably good.  His judgment appeared to be 
fair.  Although he had some features of post-traumatic stress 
disorder, they did not seem that prominent currently.  The 
diagnostic impression was mild post-traumatic stress 
disorder, and major depression with possible remission; his 
incapacity to work was felt to be moderate to mild, and his 
incapacity to socialize was felt to be marked.  

Similarly, his mental status examination on admission to a 
hospital in February 1997 showed that he was casually dressed 
but disheveled and looking older than his stated age with 
long white hair and beard.  He was calm and cooperative, 
although slightly irritable when discussing his stay at a 
hospital.  He was alert and oriented in all four spheres with 
an intact memory.  His relationship to reality appeared 
intact.  He denied any paranoia or ideas of reference.  He 
was preoccupied with his pain and the need for help, and he 
was angry with the way he was treated at a private hospital.  
His general intellect was judged average, but he showed poor 
insight into his problem.  He denied any suicidal or 
homicidal ideas.  His thought processes were normal, relevant 
and goal-directed.  He had no hallucinations or illusions.  
His mood subjectively was depressed; objectively, it was 
euthymic.  He was appropriate with no ambivalence, and 
exhibited no guilt or hopelessness.  His sleep had been poor 
for a long time secondary to pain and nightmares.  His 
appetite had never been good.  He said that he had lost about 
seven pounds recently and had shown no change in his libido.  
On discharge from the hospital, the diagnoses on Axis I were 
polysubstance dependence or abuse; rule out mood disorder 
secondary to general medical condition and substance abuse; 
and post-traumatic stress disorder, by history.  A diagnosis 
was not entered on Axis II.  The veteran's GAF score on Axis 
V was 40.  

The Board is of the opinion that the veteran's overall 
clinical picture during the period of time under 
consideration was relatively stable and that at least some of 
his impairment, and therefore some portion of his relatively 
low GAF score (40), was due both to a personality disorder 
and to polysubstance dependence or abuse.  For compensation 
claims filed after October 31, 1990, alcohol and drug abuse 
may not be considered manifestations of service-connected 
disability for purposes of entitlement to increased 
compensation.  See 38 U.S.C.A. § 1110; VAOPGCPREC 2-98, 63 
Fed. Reg. 31, 263 (1998).  

The overall clinical picture simply does not show 
symptomatology that equals or more nearly approximates that 
required for a 70 percent evaluation under the rating 
criteria that became effective on November 7, 1996.  Although 
the veteran has a varying mood, occasional impaired insight, 
occasional suicidal ideation, and a history of panic attacks 
or depression affecting his ability to function 
independently, appropriately and effectively, as well as 
irritability and on one occasion neglect of personal 
appearance, he does not have a thought disorder, obsessional 
rituals that interfere with his routine activities, 
intermittently illogical or obscure speech, near-continuous 
panic or depression, spatial disorientation, neglect of 
personal appearance, or consistently impaired impulse control 
manifested by periods of violence.  Moreover, the 70 percent 
evaluation under the newly revised criteria contemplates 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood due to the symptoms mentioned.  On the 
whole, the Board is of the opinion that the preponderance of 
the evidence is against an evaluation in excess of 50 percent 
for post-traumatic stress disorder, whether considered under 
the old or new criteria, for the period from March 31, 1992, 
to April 5, 1997.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

An effective date of April 5, 1997, for a 70 percent 
evaluation for post-traumatic stress disorder is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An evaluation in excess of 70 percent for post-traumatic 
stress disorder on and after April 5, 1997, is denied.  

An evaluation in excess of 50 percent for post-traumatic 
stress disorder between March 31, 1992, and April 5, 1997, is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

